In an action to recover damages for personal injuries, the defendant appeals from stated portions of an order of the Supreme Court, Kings County (Barasch, J.), dated February 21, 2002, which, inter alia, in effect, granted that branch of the plaintiffs cross motion which was pursuant to CPLR 510 (3) to retain venue of this action in Kings County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion by, *502inter alia, in effect, granting that branch of the plaintiffs cross motion which was pursuant to CPLR 510 (3) to retain venue of the action in Kangs County based upon “the convenience of material witnesses and the ends of justice” (CPLR 510 [3]). The plaintiff established that the inconvenience relates to the physical disability of his wife, a liability witness (see DeGregorio v DeGregorio, 251 AD2d 366 [1998]; Messinger v Festa, 94 AD2d 792 [1983]). Furthermore, the convenience of the treating physician is a strong factor in favor of retaining venue in Kings County (see Messinger v Festa, supra).
The appellant’s remaining contention does not warrant reversal. Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.